The Honorable Jim Guy Tucker Acting Governor 270 State Capitol Little Rock, AR 72201
Dear Governor Tucker:
This is in response to your request for an opinion concerning a vacancy in the office of Justice of the Peace. You have asked whether the vacancy is filled by appointment by the Governor or by some other means.
It is my opinion that the Governor fills a vacancy in the office of Justice of the Peace, in accordance with A.C.A. §14-14-1310(b) (1987), which states:
  All vacancies in elective township offices, including justice of the peace offices, shall be filled by the Governor.
See also Ark. Const. amend. 29, § 1.1
The declaration of vacancy is governed by A.C.A. § 14-14-1309
(1987). The declaration must be filed in writing with the Governor, in accordance with subsection (c) of § 14-14-1309
(1987) (requiring the filing upon declaration of a vacancy, or within ten calendar days thereafter).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Vacancies in elective county offices are filled by the Quorum Court, following passage of Amendment 55 to the Arkansas Constitution. See Ark. Const. amend. 55, § 4; A.C.A. §14-14-801(b)(8).